MDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. C. Bevins on 4/20/2022.
The application has been amended as follows: 

 1-15.	(Cancelled)

16.	(Proposed Amendment) A method of reporting traffic metrics by a User Plane Function, UPF, to a Session Management Function, SMF, in a telecommunication network, wherein said method comprises the steps of:
receiving, by said UPF, a session creation/modification message for creating/modifying a session between said UPF and said SMF, wherein said message comprises a Reporting Rule thereby defining which traffic metric is to be reported by said UPF to said SMF, wherein said creation/modification message comprises any of:
an Analytics Reporting Rule, ARR, for indicating traffic metric to be reported by said UPF on a Packet Detection Rule, PDR, level, wherein said ARR comprises a metric identification for identifying said traffic metric to be reported; and
a Node Analytics Reporting Rule, NARR, for indicating traffic metric to be reported by said UPF on a node level, wherein said NARR comprises a metric identification for identifying said traffic metric to be reported;
measuring, by said UPF, said traffic metric based on said received Reporting Rule; and
transmitting, by said UPF, to said SMF, a reporting message, wherein said reporting message comprises: said measured traffic metric and any of:
a reporting rule identification for identifying whether a reporting message is associated with one of said ARR, and NARR; and
a traffic metric value for identifying a measured traffic value of said identified traffic metric;
wherein said traffic metric is one of latency, jitter, or roundtrip time.

17.	(Previously Presented) A method in accordance with claim 16, wherein said step of receiving comprises: 
receiving, by said UPF, said creation/modification message, wherein said message comprises a reporting trigger, wherein said reporting trigger indicates a trigger for reporting said measured traffic;
and wherein said step of transmitting comprises:
transmitting, by said UPF, to said SMF, said reporting message triggered by said reporting trigger.

18.	(Previously Presented) A method in accordance with claim 16, wherein said method comprises the steps of:
transmitting, by said UPF, to said SMF, a session association setup request message, wherein said session association setup request message comprises a traffic metric capability identification for identifying capability for reporting said traffic metric; and
receiving, by said UPF, from said SMF, an acknowledgement message thereby acknowledging said session association setup request message.

19.	(Previously Presented) A method in accordance with claim 16, wherein said session is a Packet Forwarding Control Protocol, PFCP, session.

20.	(Previously Presented) A method in accordance with claim 16, wherein said UPF comprises an N4 interface.

21	(Proposed Amendment) A User Plane Function, UPF, arranged for reporting traffic metrics to a Session Management Function, SMF, in a telecommunication network, wherein said UPF comprises:
receive equipment arranged for receiving a session creation/modification message for creating/modifying a session between said UPF and said SMF, wherein said message comprises a Reporting Rule thereby defining which traffic metric is to be reported by said UPF to said SMF, wherein said creation/modification message comprises any of:
an Analytics Reporting Rule, ARR, for indicating traffic metric to be reported by said UPF on a Packet Detection Rule, PDR, level, wherein said ARR comprises a metric identification for identifying said traffic metric to be reported; and
a Node Analytics Reporting Rule, NARR, for indicating traffic metric to be reported by said UPF on a node level, wherein said NARR comprises a metric identification for identifying said traffic metric to be reported
measure equipment arranged for measuring said traffic metric based on said received Reporting Rule; and
transmit equipment arranged for transmitting to said SMF, a reporting message, wherein said reporting message comprises said measured traffic metric and any of:
a reporting rule identification for identifying whether a reporting message is associated with one of said ARR, and NARR; and
a traffic metric value for identifying a measured traffic value of said identified traffic metric;
wherein said traffic metric is one of latency, jitter, or roundtrip time.

22.	(Previously Presented) A UPF in accordance with claim 21, wherein said receive equipment is further arranged for receiving said creation/modification message, wherein said message comprises a reporting trigger, wherein said reporting trigger indicates a trigger for reporting said measured traffic; 
and wherein said transmit equipment is further arranged for transmitting, to said SMF, said reporting message triggered by said reporting trigger.

23.	(Previously Presented) A UPF in accordance with claim 21, wherein said transmit equipment is further arranged for transmitting, to said SMF, a session association setup request message, wherein said session association setup request message comprises a traffic metric capability identification for identifying capability for reporting said traffic metric,
and wherein said receive equipment is further arranged for receiving, from said SMF, an acknowledgement message thereby acknowledging said session association setup request message.

24.	(Previously Presented) A UPF in accordance with claim 21, wherein said session is a Packet Forwarding Control Protocol, PFCP, session.

25.	(Previously Presented) A UPF in accordance with claim 21, wherein said UPF comprises an N4 interface.

26.	(Proposed Amendment) A non-transitory computer readable medium storing instructions executable by a processor of a User Plane Function, UPF, for reporting traffic metrics to a Session Management Function, SMF, in a telecommunication network to thereby cause the UPF to:
 receive a session creation/modification message for creating/modifying a session between said UPF and said SMF, wherein said message comprises a Reporting Rule thereby defining which traffic metric is to be reported by said UPF to said SMF, wherein said creation/modification message comprises any of:
an Analytics Reporting Rule, ARR, for indicating traffic metric to be reported by said UPF on a Packet Detection Rule, PDR, level, wherein said ARR comprises a metric identification for identifying said traffic metric to be reported; and
a Node Analytics Reporting Rule, NARR, for indicating traffic metric to be reported by said UPF on a node level, wherein said NARR comprises a metric identification for identifying said traffic metric to be reported;
measure said traffic metric based on said received Reporting Rule; and
transmit, to said SMF, a reporting message, wherein said reporting message comprises: said measured traffic metric and any of:
a reporting rule identification for identifying whether a reporting message is associated with one of said ARR, and NARR; and
a traffic metric value for identifying a measured traffic value of said identified traffic metric;
wherein said traffic metric is one of latency, jitter, or roundtrip time.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Dao et al and Bogineni et al fail to disclose
        16.	(Proposed Amendment) A method of reporting traffic metrics by a User Plane Function, UPF, to a Session Management Function, SMF, in a telecommunication network, wherein said method comprises the steps of:
receiving, by said UPF, a session creation/modification message for creating/modifying a session between said UPF and said SMF, wherein said message comprises a Reporting Rule thereby defining which traffic metric is to be reported by said UPF to said SMF, wherein said creation/modification message comprises any of:
an Analytics Reporting Rule, ARR, for indicating traffic metric to be reported by said UPF on a Packet Detection Rule, PDR, level, wherein said ARR comprises a metric identification for identifying said traffic metric to be reported; and
a Node Analytics Reporting Rule, NARR, for indicating traffic metric to be reported by said UPF on a node level, wherein said NARR comprises a metric identification for identifying said traffic metric to be reported;
measuring, by said UPF, said traffic metric based on said received Reporting Rule; and
transmitting, by said UPF, to said SMF, a reporting message, wherein said reporting message comprises: said measured traffic metric and any of:
a reporting rule identification for identifying whether a reporting message is associated with one of said ARR, and NARR; and
a traffic metric value for identifying a measured traffic value of said identified traffic metric;
wherein said traffic metric is one of latency, jitter, or roundtrip time.

21	(Proposed Amendment) A User Plane Function, UPF, arranged for reporting traffic metrics to a Session Management Function, SMF, in a telecommunication network, wherein said UPF comprises:
receive equipment arranged for receiving a session creation/modification message for creating/modifying a session between said UPF and said SMF, wherein said message comprises a Reporting Rule thereby defining which traffic metric is to be reported by said UPF to said SMF, wherein said creation/modification message comprises any of:
an Analytics Reporting Rule, ARR, for indicating traffic metric to be reported by said UPF on a Packet Detection Rule, PDR, level, wherein said ARR comprises a metric identification for identifying said traffic metric to be reported; and
a Node Analytics Reporting Rule, NARR, for indicating traffic metric to be reported by said UPF on a node level, wherein said NARR comprises a metric identification for identifying said traffic metric to be reported
measure equipment arranged for measuring said traffic metric based on said received Reporting Rule; and
transmit equipment arranged for transmitting to said SMF, a reporting message, wherein said reporting message comprises said measured traffic metric and any of:
a reporting rule identification for identifying whether a reporting message is associated with one of said ARR, and NARR; and
a traffic metric value for identifying a measured traffic value of said identified traffic metric;
wherein said traffic metric is one of latency, jitter, or roundtrip time.

26.	(Proposed Amendment) A non-transitory computer readable medium storing instructions executable by a processor of a User Plane Function, UPF, for reporting traffic metrics to a Session Management Function, SMF, in a telecommunication network to thereby cause the UPF to:
 receive a session creation/modification message for creating/modifying a session between said UPF and said SMF, wherein said message comprises a Reporting Rule thereby defining which traffic metric is to be reported by said UPF to said SMF, wherein said creation/modification message comprises any of:
an Analytics Reporting Rule, ARR, for indicating traffic metric to be reported by said UPF on a Packet Detection Rule, PDR, level, wherein said ARR comprises a metric identification for identifying said traffic metric to be reported; and
a Node Analytics Reporting Rule, NARR, for indicating traffic metric to be reported by said UPF on a node level, wherein said NARR comprises a metric identification for identifying said traffic metric to be reported;
measure said traffic metric based on said received Reporting Rule; and
transmit, to said SMF, a reporting message, wherein said reporting message comprises: said measured traffic metric and any of:
a reporting rule identification for identifying whether a reporting message is associated with one of said ARR, and NARR; and
a traffic metric value for identifying a measured traffic value of said identified traffic metric;
wherein said traffic metric is one of latency, jitter, or roundtrip time.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416